Citation Nr: 0112558	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  91-11 548	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The veteran had active service from October 1945 to April 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appellant and her son testified at a hearing 
before a traveling panel of the Board in February 1991.  The 
case has been remanded to the RO multiple times, and is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in May 1989; his death was due to the 
effects of metastatic gastroesophageal carcinoma with lung 
and liver metastases.  

3.  Gastroesophageal cancer was not present in service, 
manifested within one year of the veteran's discharge from 
service or etiologically related to service.  


CONCLUSION OF LAW

The cause of the veteran's death, gastroesophageal carcinoma 
with lung and liver metastases, was not incurred in or 
aggravated by  active service and may not be 

presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, but after the case was 
last considered by the RO, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also contains new notification provisions.  In this 
case, all records pertinent to the appeal have been obtained, 
to the extent possible.  In this regard, the RO has made 
extensive efforts to obtain information concerning the 
veteran's locations during service relative to the 
contentions regarding his potential exposure to ionizing 
radiation and has obtained an opinion from the Director, VA 
Compensation and Pension Service.  The RO has had extensive 
correspondence with the appellant and she has been made aware 
of the evidence necessary to substantiate her claim.  She has 
not responded to requests for evidence, and there is no 
indication that there is outstanding evidence that should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
appellant will not be prejudiced as a result of the Board 
deciding her appeal without first affording the RO an 
opportunity to consider her claim in light of the VCAA.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She has asserted that 
she believes that the veteran's cancer was present in service 
in 1962, but went into remission until it recurred in the 
late 1980s.  Alternatively, she contends that the veteran's 
fatal gastroesophageal cancer was due to exposure to ionizing 
radiation in service.  

Factual background

The veteran's service medical records are negative for 
complaint, finding or diagnosis indicative of the presence of 
gastroesophageal cancer.  Reports of chest X-rays beginning 
in May 1950 indicate the presence of calcific densities in 
lung fields and hilar lymph nodes, but X-rays from May 1950 
to October 1961 included no evidence of active disease.  The 
veteran was hospitalized in April 1962 when he developed 
coughing with moderate productive sputum.  He complained of 
"coughing up stones" and of coughing up "calcium 
deposits." He also gave a history of having lost about 20 to 
25 pounds in the previous 9 months.  Chest X-rays at that 
time revealed three well-circumscribed, rounded calcific 
densities in the left mid lung field associated with left 
hilar calcification.  

In June 1962, the veteran underwent a thoracotomy and wedge 
lesion on the superior edge of the left lower lobe.  
Atelectasis following the thoracotomy cleared gradually.  The 
pathology report indicates that the material removed at 
surgery was chronic, partially calcified, nonspecific 
granuloma.  Cultures failed to demonstrate fungi or acid-fast 
bacilli.  The veteran was discharged from the hospital, fit 
for duty, in July 1962.  The diagnosis was infiltration, 
pulmonary, cause undetermined, left upper and lower lobes.  

Chest X-rays in August 1962, August 1963 and January 1964 
showed fibrous appearing infiltrative markings in the left 
lung.  In addition, a well-healed Ghon complex was noted in 
the right mid-lung zone in January 1964.  A chest X-ray at 
the veteran's retirement physical examination in March 1965 
was essentially negative.  

Chest X-rays taken at a Naval hospital in November 1967 
disclosed areas of linear scarring extending from the left 
hilum, and calcifications were seen in both hilar areas.  
There was no evidence of active disease.  At a service 
department quadrennial medical examination in July 1969, the 
veteran reported that he had been unable to obtain medical 
insurance at his job as a regular employee and had been 
questioned about his chest surgery.  At the examination, the 
physician noted a surgical scar on the left chest, and a 
chest X-ray was essentially negative.  

An emergency room record from a Naval hospital shows that in 
February 1985 the veteran was seen with complaints of 
congestion and a cough productive of yellow sputum.  The 
impression after examination was bronchitis.  Chest X-rays at 
that time showed no evidence of active focal pulmonary 
disease.  There was evidence of old granulomatous disease.  
The radiologist noted fibrolinear changes within the left 
lung field, which he said were probably related to scarring.  

Records from the University of South Alabama Medical Center 
show that in October 1988 the veteran presented with a 
history of difficulty swallowing over the past two weeks.  He 
underwent an esophagogastroduodenoscopy, and biopsy was 
positive for adenocarcinoma, moderately to poorly 
differentiated.  Chest X-ray was remarkable for changes 
consistent with obstructive lung disease.  The radiologist's 
impression included previous granulomatous involvement with 
interstitial scarring of the left upper lung field with 
subsequent volume loss.  

The veteran underwent esophagogastrostomy in November 1988.  
Biopsy of a lesion within the surface of the liver was 
reported by pathology as metastatic adenocarcinoma.  On 
resection of the primary tumor, it became clear that the 
tumor was adherent not to the pulmonary hilum, but only to 
the parenchyma of the medial aspect of the lower lobe of the 
right lung.  Approximately a week later, chest X-ray was 
remarkable for marked right lung field opacity.  Fiberoptic 
bronchoscopy was normal.  

The Certificate of Death shows that the veteran died at home 
in May 1989.  According to the death certificate, the 
immediate cause of death was respiratory arrest due to 
metastatic gastroesophageal carcinoma of 6 months' duration 
with lung and liver metastases.  No autopsy was performed.  
At the time of the veteran's death, service connection was 
not in effect for any disability.  

At the hearing before the traveling panel of the Board in 
February 1991, the appellant testified that the veteran lost 
weight and began spitting up hard balls and blood in service 
and had exploratory surgery for cancer in June 1962.  She 
said that after the surgery the physicians told her that the 
veteran had a fungus that would heal itself.  She said that 
following the surgery the veteran continued to have chest 
pain, spit up blood and had problems with vomiting if he lay 
down after eating.  She said that this continued after 
service.  She testified that her husband seldom sought 
medical care because he was simply told to take aspirin and 
Maalox for the pain in his chest.  She testified that the 
veteran went to the doctor in October 1988 because he could 
not swallow.  It was after that that the doctors found cancer 
of the esophagus.  

The appellant testified that she knew in her heart that the 
veteran had cancer in 1962, that it went into remission and 
came back.  She testified that she had no way of knowing when 
it came back because the veteran was not seen by a doctor 
until 1988, and that was when she found out that the veteran 
had cancer.  The appellant testified that she could not say 
whether the veteran was exposed to radiation during service 
because the veteran never talked to her about it.  

At the February 1991 hearing, the veteran's son testified 
that he recalled hearing his father discuss with another 
chief machinist mate having been aboard ship in an area where 
nuclear testing was being conducted.  He recalled that his 
father said his ship was in the general area at the time of a 
detonation.  His father said that at time he was a petty 
officer and he and others went on deck because they wanted to 
see the smoke.  The veteran's son testified that he heard his 
father speak about the tests once and that was many years 
after the test.  The veteran's son testified that he did not 
remember how many tests his father was in or when they 
occurred.  

The veteran's son testified that he spoke to a radiologist at 
the University of South Alabama Medical Center who told him 
that the veteran's cancer was not common in the United States 
and that only old people in Japan and old veterans got this 
type of cancer.  The veteran's son testified that the 
radiologist definitely indicated that it was from exposure to 
something prior to the time of diagnosis, possibly radiation.  
The son said he told the radiologist that the veteran was 
there afterwards and that the radiologist said that would 
work.  

In letters dated in August 1997, September 1999 and July 
2000, the Defense Threat Reduction Agency (DTRA) (formerly 
the Defense Special Weapons Agency) reported that it had 
reviewed the veteran's service records and ships logs and 
found that naval records did not document the veteran's 
participation in the American occupation of Hiroshima or 
Nagasaki during the VA-defined occupation period beginning on 
August 6, 1945, and ending on July 1, 1946.  Service records 
indicate that the veteran could have arrived in Japan to join 
the USS CHICAGO as early as July 5, 1946, but the USS CHICAGO 
deck log shows the veteran reported aboard on July 13, 1946.  
In addition, DTRA found that historical records do not 
document the veteran's participation in U.S. atmospheric 
testing between 1946 and 1962.  DTRA stated that after a 
careful search of available dosimetry data, it found no 
record of radiation exposure for the veteran.  

In a memorandum dated in September 2000, the VA Compensation 
and Pension Service Director reviewed the statements from 
DTRA and concluded that the veteran was not present in the 
VA-defined American occupation area of Hiroshima or Nagasaki 
during the VA-defined occupation period.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service incurrence or aggravation of 
malignant tumors may be presumed if manifested to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be established 
for disease diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) for certain cancers, including cancer of 
the esophagus, if certain conditions are met.  A threshold 
requirement for consideration under 38 U.S.C.A. § 1112(c) is 
that the veteran participated in a "radiation-risk 
activity," which means onsite participation in a test 
involving the atmospheric detonation of a nuclear device, the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946, or internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946.  

Review of the record shows no medical evidence of esophageal 
cancer during service or within one year after separation 
from service.  The first medical evidence of esophageal 
cancer was in October 1988, decades after separation from 
service.  According to the certificate of death, the cancer 
was of 6 months' duration at the time of the veteran's death.  
As there no competent evidence of cancer of the esophagus 
until more than 30 years after service, it cannot be found 
that the cancer was present in service or was manifest within 
one year of the veteran's discharge from service.  

Although cancer of the esophagus is a disease subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c), the evidence does not show that the 
veteran participated in a "radiation-risk activity," which 
is necessary to award service connection on a presumptive 
basis under that statute.  Specifically, there is no 
evidence, nor does the appellant contend, that the veteran 
participated in the occupation of Hiroshima or Nagasaki 
during the period from August 6, 1945, to July 1, 1946.  That 
is, there is no evidence that during the period that he had 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, that were required to 
perform or support military occupation functions.  Further, 
there is no evidence, other than the testimony of the 
veteran's son recalling that his father mentioned being in 
the general area of a nuclear detonation, that the veteran 
had onsite participation in any nuclear test.  In this 
regard, DTRA compared the veteran's service assignments and 
ships' locations to the location and dates of each nuclear 
test.  The analysis shows that at the time of nuclear tests 
conducted in the Pacific from 1946 to 1952, the veteran's 
ship was either in the vicinity of Japan or Formosa or was in 
port on the west coast of the United States.  At the time of 
later tests, the veteran had shore assignments or his ship 
was in port or in operations in the Atlantic, Caribbean or 
Mediterranean, while the nuclear tests took place at the 
Pacific Proving Ground or the Nevada Test Site.  At the time 
of the one test series that took place in the South Atlantic 
Ocean, the veteran's ship was in port in New York City.  
Finally, the record does not show, nor does the appellant 
contend, that the veteran was a prisoner of war.  

Cancer of the esophagus is a potentially "radiogenic 
disease" under 38 C.F.R. § 3.311, and the appellant contends 
the veteran's fatal cancer developed as a result of his 
exposure to ionizing radiation while aboard ship when he saw 
the smoke of a detonation during a nuclear test.  This 
argument is based on the testimony of the veteran's son who 
has stated that he does not know the name of the test or when 
it took place.  Further, neither the son nor the appellant 
has contended any expertise in the subject of ionizing 
radiation, nor has there been submitted or identified any 
evidence to substantiate the contention that the veteran was 
exposed to ionizing radiation at any time during service.  As 
noted above, DTRA has found no evidence that the veteran 
participated in the occupation of Japan between August 6, 
1945, and July 1, 1946, or that the veteran participated in, 
or was even near, any of the atmospheric nuclear tests 
conducted from 1946 to 1962.  Further, the DTRA was unable to 
find any evidence that the veteran was otherwise exposed to 
ionizing radiation.  Therefore, the Board concludes that the 
evidence affirmatively establishes that the veteran was not 
exposed to ionizing radiation in service.  Accordingly, 
further development under 38 C.F.R. § 3.311 is not warranted.  

Finally, the appellant has in essence argued that a lung 
disorder originated in service and that it caused, 
contributed to or hastened the veteran's death.  As outlined 
earlier, service medical records do show there were abnormal 
findings in the lungs on chest X-rays.  Reports of chest 
X-rays in October 1988, at the time of the diagnosis of the 
veteran's esophageal cancer, also show abnormal lung 
findings.  The record does not, however, include medical 
evidence relating any lung disorder that originated in 
service to the veteran's death in 1989.  The RO has requested 
the appellant to submit or identify evidence supporting this 
contention.  She has not done so, and the Board is left with 
the appellant's assertions on this point.  The appellant, as 
a lay person, is not competent to furnish medical opinions or 
diagnoses, such as the conclusion that any post-service lung 
disability originated in service or that it caused, 
contributed to or hastened the veteran's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is, 
therefore, no cognizable evidence supporting the appellant's 
contention on this point.  

Based on the foregoing, the Board finds that the veteran's 
fatal gastroesophageal cancer was not present in service, was 
not manifested within one year of the veteran's discharge 
from service and was not etiologically related to service.  
Finally, the Board notes that there is no indication in the 
evidence that any lung disability that may have originated in 
service, made the veteran materially less capable of 
resisting the effects of his gastroesophageal cancer with its 
metastases to liver and lungs or that any such lung 
disability otherwise accelerated the veteran's death.  The 
Board thus concludes that a service-connected disability did 
not cause the veteran's death or contribute substantially or 
materially to cause his death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


			
	B. KANNEE	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

